RUIZ, Associate Judge,
dissenting:
I agree with the majority’s ruling that the trial court erred in refusing to instruct the jury regarding the interstate gun transportation statute because it was relevant to the defense of innocent possession. I disagree with the majority’s conclusion that the error was not harmless.
I think the court could say with fair assurance and even assuming error of constitutional magnitude, beyond a reasonable doubt that the jury’s verdict was not swayed by a lack of knowledge regarding the lawfulness of Bieder entering the District with a gun in the trunk of his car. There was uncontro-verted evidence that all elements of the offense in this case were met: the defendant knowingly carried an operable gun and ammunition and was not licensed to do so. The trial court gave the jury an accurate instruction on the defense of innocent possession, without objection from the parties. Hence, the only real issue was Bieder’s intent in carrying the weapon to the Capitol. Whether Bieder was or was not lawfully permitted *191to transport the gun between states in the trunk of his car was of marginal relevance to that issue. Bieder was able to introduce a great deal of evidence more directly bearing on the issue of his intent.1 The prosecution was able to impeach that evidence with the evidence that he loaded the gun before approaching the Capitol.2 Therefore, although I believe Bieder should have been allowed a fuller presentation of his defense, I think it highly unlikely that the jury’s verdict in this case was affected by the lack of information concerning the lawfulness of Bieder’s initial entry into the District.

. Although Bieder was precluded from introducing evidence concerning the federal statute governing transportation of firearms, he was permitted to testify that he removed the gun from his trunk at the Capitol for safety reasons, that he had a New York City gun permit, that his reasons for owning a gun stemmed from several robberies and burglaries of his business, that he kept the gun unloaded in the trunk of his car during the trip to Virginia, and that the reason he took the gun to Virginia was to do some shooting with his daughter’s godfather. He was also able to explain that he stopped in the District because his family was hungry and he wanted to show his daughter the Capitol. Thus, he was able to introduce substantial evidence regarding the circumstances surrounding the alleged offense, much of which bore on his intent.


. Bieder testified that he loaded the gun when he took it out of his car. He conceded on cross-examination that by loading the gun, he increased the chance that it would be used unlawfully.
The record also suggests that the jury focused on Bieder’s conduct at the Capitol, not on the road. In the course of harmless error analysis, we may consider evidence of record concerning the jury deliberations. See Jackson v. United States, 600 A.2d 90, 94 (D.C.1991) (jury note). During deliberations, one of the matters the jury apparently focused on quickly was Bieder’s testimony regarding the loading of the gun. The jury started deliberating at about 12:20 p.m. At 12:38 p.m., the jury delivered a note requesting to see the gun and ammunition. The same note asked whether a bullet automatically enters the chamber when the clip is inserted. (During the government’s case, one of the witnesses testified that the gun “was loaded, fully loaded, one in the chamber and thirteen in the magazine.”) At about 2:05 p.m., after a break for lunch, the court instructed the jury that there was no evidence on whether the bullet would have entered the chamber automatically and that the jury should not speculate regarding matters not in evidence. At 4:40 p.m., the jury reported a verdict had been reached.